                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE                           ZOZD JUN 26 P I: 39
   UNITED STATES OF AMERICA                       )                           '' ~;. CIST;; ICT CCJ:' T
                                                  )                             :.. -:: 1C: ?.'. l DIST. TUi.-L
                                                  )           No.3·· aQ•C,r. 52'              :•r- ,~ ~· :·, ~ ::1
           v.                                     )
                                                  )           Judges   va.~la.n I Alplin
   VINCENT HARRIS                                 )
                                                  )

                                          INFORMATION

  The United States Attorney charges that:

                                          BACKGROUND

          I.     At all times relevant to this information:

                                  Defendant and Related Entities

                 (a)    TN Premier Care LLC ("TN Premier Care") was a Tennessee registered

  business entity doing business in the Eastern District of Tennessee.

                 (b)    Florida Primary Sourcing LLC ("Florida Primary Sourcing") was a

  Florida registered business entity doing business in Boca Raton, Florida, and other places.

                 (c)    Smart Support Professionals LLC ("Smart Support Professionals") was a

  North Dakota registered business entity doing business in Boca Raton, Florida, and other places.

                 (d)    Company A was a Durable Medical Equipment ("DME") company that

  purportedly provided DME orthotics to Medicare and Medicare Advantage beneficiaries.

                 (e)    Company B was a billing company that submitted doctors ' orders for

  DME orthotics to Medicare and Medicare Advantage for reimbursement to TN Premier Care and

  other DME companies not named in this information.




                                                      1


Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 1 of 15 PageID #: 1
                  (f)          From on about July 2018 through the present, a person whose initials are

   LC., who resides in the Eastern District of Tennessee, directed the operations of TN Premier

   Care by, for example, executing contracts and authorizing and signing checks on its behalf.

                  (g)          From on or about July 2018 through in or about May 2019, a person

  whose initials are E.P. was the primary owner and operator of Florida Primary Sourcing.

                  (h)          From on or about July 2018 through in or about May 2019, VINCENT

  HARRIS was the primary owner and operator of Smart Support Professionals.

                  (i)          Individual 1 was one of the principal operators of Companies A and B.

                                      Medicare and Medicare Advantage

                 U)            The Medicare Program ("Medicare") was a federal health care program

  providing benefits to individuals who were sixty-five years of age or older, or disabled.

  Medicare was administrated by the Centers for Medicare and Medicaid Services ("CMS"), a

  federal agency under the United States Department of Health and Human Services. Medicare

  was a "healthcare benefit program," as defined in 18 U .S.C. § 24(b), and a "federal health care

  program," as defined by 42 U.S.C. § 1320a-7b(f).

                 (k)           Individuals who qualified for Medicare benefits were commonly referred

  to as Medicare beneficiaries. Each beneficiary was given a Medicare identification number.

                 (1)           Medicare was subdivided into multiple Parts:

                        (i)           Medicare Part A covered health services provided by hospitals,

                                      skilled nursing facilities, hospices, and home health agencies.

                        (ii)          Medicare Part B covered physician services and outpatient care,

                                      including an individual's access to durable medical equipment

                                      ("DME"), such as orthotic devices and wheelchairs.




                                                        2


Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 2 of 15 PageID #: 2
                       (iii)          Together, Medicare Parts A and B were known as the original fee-

                                      for-service Medicare program, in which Medicare paid health care

                                      providers fees for services rendered to beneficiaries.

                       (iv)           Medicare Part C, also known as "Medicare Advantage," provided

                                      Medicare beneficiaries with the option to receive their Medicare

                                      benefits through private managed care plans, including health

                                      maintenance organizations and preferred provider organizations.

                 (m)           Medicare beneficiaries who enrolled in Medicare Advantage plans had

  access to all of the same services provided by an original fee-for-service Medicare plan, and they

  also received mandatory supplemental benefits and optional supplemental benefits.

                 (n)       To receive Medicare Advantage benefits, a beneficiary was required to

  enroll in a managed care plan operated by a private company approved by Medicare. Those

  companies were often referred to as Medicare Advantage plan "sponsors." A beneficiary's

  enrollment in a Medicare Advantage plan was voluntary.

                 (o)       Rather than reimbursing based on the extent of the services provided, as

  CMS did for providers enrolled in fee-for-service plans under Medicare Parts A and B, CMS

  made fixed, monthly payments to a plan sponsor (e.g., Aetna, Humana, and others) for each

  Medicare beneficiary enrolled in the plans, regardless of the services rendered to the beneficiary

  that month or the cost of covering such services.

                 (p)       Medicare beneficiaries who enrolled in Medicare Advantage plans chose

  to enroll in a managed care plan administered by private health insurance companies, health

  maintenance organizations, or preferred provider organizations. A number of entities were

  contracted by CMS to provide managed care to Medicare beneficiaries through various approved

  plans (e.g., Aetna, Highmark, Humana, among others). Such plans covered DME and related

                                                        3

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 3 of 15 PageID #: 3
   health care benefits, items, and services. Among its responsibilities, these Medicare Advantage

   plans received, adjudicated, and paid the claims of authorized providers seeking reimbursements

   for the cost of DME orthotics and related health care benefits, items, or services supplied to
                                                           I




   Medicare beneficiaries.

                                      Durable Medical Equipment

                  (q)     Orthotic devices were a type of DME that included rigid and semi-rigid

   devices such as ankle braces, knee braces, back braces, elbow braces, wrist braces, and hand

   braces (collectively referred to as "orthotics").

                  (r)     DME companies, physicians and other healthcare providers that provided

   services to Medicare beneficiaries were referred to as Medicare providers. To participate in

   Medicare, providers were required to submit an application in which the providers agreed to

   comply with all Medicare-related laws and regulations. If CMS approved a provider's

   application, CMS assigned the provider a national provider identifier, often referred to as an NPI

   number. A healthcare provider with an NPI number could file claims with Medicare to obtain

   reimbursement for services rendered to Medicare and Medicare Advantage beneficiaries.

                  (s)     Enrolled Medicare providers agreed to abide by the policies and

  procedures, rules, and regulations governing reimbursement. To receive Medicare funds,

  enrolled providers were required to abide by the Anti-Kickback Statute and other laws and

  regulations. Providers were given access to Medicare manuals and other literature describing

  billing procedures, rules, and regulations.

                  (t)     Medicare reimbursed DME companies and other healthcare providers for

  services rendered to beneficiaries. To receive payment from Medicare or Medicare Advantage,

  providers submitted or caused the submission of claims to Medicare or Medicare Advantage,

  either directly or through a billing company.

                                                       4


Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 4 of 15 PageID #: 4
                  (u)      A Medicare claim for DME reimbursement was required to set forth,

   among other things, the beneficiary's name and unique Medicare identification number, the

   equipment provided to the beneficiary, the date the equipment was provided, the cost of the

   equipment, and the name and unique physician identification number of the physician or other

   qualified medical professional who prescribed or ordered the equipment.

                  (v)      A claim for a DME orthotic submitted to Medicare or Medicare

   Advantage qualified for reimbursement only if the DME orthotic was reasonable and necessary

   to the treatment of the beneficiary and prescribed by a licensed physician or other qualified

   medical professional.

                                                 COUNT ONE

                        (Conspiracy to Defraud the United States and Pay
                            and Receive Kickbacks, 18 U.S.C. § 371)

          2.      All previous paragraphs of this Information are re-alleged and incorporated by

   reference as though fully set forth herein.

          3.      From on or about July 2018 to on or about May 2019, in the Eastern District of

   Tennessee and elsewhere, defendant VINCENT HARRIS, LC., E.P., Individual 1, and others not

   charged herein, knowingly and willfully conspired and agreed together and with each other to

   commit offenses against the United States, that is:

                  (a)      to defraud the United States by impairing, impeding, obstructing and

  defeating through deceitful and dishonest means, the lawful government functions of the United

  States Department of Health and Human Services in its administration and oversight of Medicare,

  and to commit certain offenses against the United States, that is:

                  (b)      to violate 42 U.S.C. § 1320a-7b(b)(l)(B)-Solicitation and Receipt of

  Health Care Kickbacks-by knowingly and willfully soliciting and receiving remuneration,



                                                     5

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 5 of 15 PageID #: 5
   specifically kickbacks, in return for ordering or arranging for or recommending purchasing any

   good, service, or item for which payment may be made in whole or in part by Medicare, a federal

   health program; and

                  (c)      to violate 42 U.S.C. § 1320a-7b(b)(2)(B)-Offer and Payment of

   Kickbacks-by knowingly and willfully offering and paying remuneration, specifically kickbacks,

  to a person, to induce such person to order or arrange for or recommend ordering any good, service,

   or item for which payment may be made in whole or in part by Medicare, a federal health program.

                                  OBJECT OF THE CONSPIRACY

          4.      It was the purpose of the conspiracy for defendant VINCENT HARRIS and his

  co-conspirators-namely, I.C., E.P., Individual 1, and others not named in this information-to

  unlawfully enrich themselves and others by, among other things: (i) offering and paying, and

  soliciting and receiving, kickbacks in exchange for signed doctors' orders for DME orthotics for

  Medicare beneficiaries; (ii) submitting and causing the submission of false claims to Medicare

  for DME orthotics; (iii) concealing and causing the concealment of kickbacks and false and

  fraudulent claims, and (iv) diverting fraud proceeds for their personal use and benefit, the use

  and benefit of others, and to further the fraud.

                                       MANNER AND MEANS

          5.     The manner and means by which VINCENT HARRIS, LC., E.P., Individual 1,

  and others sought to accomplish the purpose and object of the conspiracy included, among other

  things, the following:

          6.     VINCENT HARRIS operated Smart Support Professionals to achieve the

  objective of the scheme to defraud: to unlawfully enrich the members of the conspiracy by

  receiving kickbacks for signed doctors' orders for DME that were submitted to federal health

  care benefit programs.


                                                     6


Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 6 of 15 PageID #: 6
          7.      E.P. operated Florida Primary Sourcing to achieve the objective of the scheme to

   defraud: to unlawfully enrich the members of the conspiracy by soliciting and receiving

   kickbacks, and by paying or offering to pay kickbacks, for signed doctors' orders for DME that

   were submitted to federal health care benefit programs.

          8.      LC. operated TN Premier Care to achieve the objective of the scheme to defraud:

   to unlawfully enrich the members of the conspiracy by paying kickbacks for signed doctors'

   orders for DME that were submitted to federal health care benefit programs.

          9.     I.C. submitted an enrollment application to Medicare under the name of TN

   Premier Care for the submission of claims to Medicare for reimbursement. In that application,

   I.C. certified that TN Premier Care would comply with all Medicare rules and regulations,

   including that he and TN Premier Care would refrain from violating the Anti-Kickback Statute.

          I 0.   Notwithstanding that certification, I.C., through TN Premier Care, paid kickbacks

  to E.P., through Florida Primary Sourcing, in exchange for signed doctors' orders for DME and

   other Medicare-required documents.

          11.     VINCENT HARRIS, through Smart Support Professionals, (i) purchased

  components of signed doctors' orders, including recorded calls between call-center employees

  and Medicare beneficiaries; (ii) assembled those components into completed signed doctors'

  orders for DME; and (iii) sold the signed doctors' orders for DME to E.P., LC., and others.

          12.    E.P, through Florida Primary Sourcing, sold signed doctors' orders for DME to

  I.C., through TN Premier Care, Company A, and others.

          13.    LC., through TN Premier Care, transferred the signed doctors' orders for DME to

  Company B, which submitted the signed orders to Medicare and Medicare Advantage for

  reimbursement to TN Premier Care.




                                                  7

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 7 of 15 PageID #: 7
          14.    VINCENT HARRIS, E.P., LC., Individual 1, employees of Company B, and

   others created, operated, and shared cloud-based document-storage accounts through Box and

   Dropbox. VINCENT HARRIS uploaded electronic copies of signed doctors' orders to the Box

   and Dropbox accounts so that E.P. and LC. could access the signed doctors' orders. Once the

   signed orders were uploaded to the Box and Dropbox accounts, LC., through TN Premier Care,

  paid a drop-shipper (i.e., a wholesaler that sold and shipped DME orthotics) to ship the DME

   orthotics to Medicare beneficiaries. Individual 1, through Company B, which specialized in

  submitting Medicare claims for reimbursement, also had access to the Box and Dropbox

  accounts and would submit claims for the signed orders to Medicare and Medicare Advantage

  for reimbursement to TN Premier Care.

          15.    The doctors who signed the DME orders that VINCENT HARRIS acquired and

  sold to E.P., and which LC. ultimately submitted (or caused to be submitted) to Medicare and

  Medicare Advantage for reimbursement, often did so regardless of medical necessity, in the

  absence of a pre-existing doctor-patient relationship, without a physical examination, and

  sometimes based solely on a short telephonic conversation.

          16.    For example, on September 5, 2018, CMS notified TN Premier Care that it had

  received a complaint on August 23, 2018, from a Medicare beneficiary who had received a DME

  orthotic from TN Premier Care that she did not want. The beneficiary complained that she had

  unsuccessfully attempted to have TN Premier Care pick up the DME orthotic from her address.
                                                            I




          17.    To conceal the illegal kickbacks, VINCENT HARRIS, through Smart Support

  Professionals, LC., through TN Premier Care, E.P., through Florida Primary Sourcing, and

  Individual 1, through Company B, created sham contracts and documentation that disguised the

  kickbacks as legitimate payments for marketing and consulting services when, in fact, the

  payments were for signed doctors' orders for DME. For example, a Consulting Agreement

                                                  8

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 8 of 15 PageID #: 8
  between Florida Primary Sourcing and TN Premier Care required Florida Primary Sourcing to

  "develop[] future and current patient services and marketing ... via telephone or other forms of

  remote correspondence." In return, TN Premier Care agreed to compensate Florida Primary

  Sourcing on a monthly basis to "reflect[] the potential of ideas and opportunities employed." In

  fact, Florida Primary Sourcing did not provide any marketing or consulting services to TN

  Premier Care.

         18.      To further conceal the illegal kickbacks, LC. opened a separate bank in TN

  Premier Care's name for the purposes of paying kickbacks to E.P ., through Florida Primary

  Sourcing, in exchange for signed doctors' orders for DME, and to pay Company B to submit the

  orders to Medicare and Medicare Advantage for reimbursement.

         19.      From in or about July 2018 to in or about May 2019, VINCENT HARRIS,

  through Smart Support Professionals, solicited and received illegal kickbacks from E.P., through

  Florida Primary Sourcing, in the amount of approximately $833,890, in exchange for signed

  doctors' orders for DME.

         20.      From in or about July 2018 to in or about May 2019, LC., through TN Premier

  Care, paid illegal kickbacks to E.P., through Florida Primary Sourcing, in the amount of

  approximately $300,000, in exchange for signed doctors' orders for DME.

         21.      From in or about July 2018 to in or about May 2019, I.C. submitted and caused to

  be submitted, through TN Premier Care, approximately $778,429 in claims to Medicare for

  DME, for which he was reimbursed approximately $411,963.

         22.      From in or about July 2018 to in or about May 2019, E.P. received approximately

  $144,901 in fraud proceeds from the conspiracy for his own personal benefit.




                                                  9

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 9 of 15 PageID #: 9
                                             OVERT ACTS

           23.     In furtherance of the conspiracy, and to accomplish its object and purpose, the

    conspirators committed and caused to be committed, in the Eastern District of Tennessee and

    elsewhere, the following overt acts:

                   (a)     In or around July 2018, E.P. signed a Marketing Services Agreement with

    Company A that falsely stated that Florida Primary Sourcing would provide "specialty marketing

    services" to Company A when, in reality, Florida Primary Sourcing provided only signed

    doctors' orders for DME to Company A in return for kickbacks.

                   (b)     On July 26, 2018, Individual 1 emailed LC. and E.P. to inquire whether

    they had received any reimbursement checks from Medicare, to which LC. responded, on the

    same day, "We are keeping an eye out for ALL checks regarding DME."

                   (c)     On or about August 7, 2018, LC., through TN Premier Care, transferred

    $4,500 to E.P. and Florida Primary Sourcing, in exchange for signed doctors' orders for DME.

                   (d)     On or about August 13, 2018, LC., through TN Premier Care, transferred

    $7,100 to E.P. and Florida Primary Sourcing, in exchange for signed doctors' orders for DME.

                   (e)     On or about August 13, 2018, VINCENT HARRIS, through Smart

    Support Professionals received $5,800 from E.P., through Florida Primary Sourcing, in exchange

    for signed doctors' orders for DME.

                   (t)     On August 15, 2018, LC. emailed an employee with Company Band E.P.

   to inform them that.he received a message from a Medicare beneficiary "requesting a return

    shipping label to return a brace he did not order." LC. requested that Company B "reach out to

    [the beneficiary] to address his concerns."

                   (g)     On or about August 20, 2018, LC., through TN Premier Care, transferred

    $7,000 to E.P. and Florida Primary Sourcing, in exchange for signed doctors' orders for DME.

                                                    10

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 10 of 15 PageID #: 10
                     (h)   On or about August 20, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $5,900 from E.P., through Florida Primary Sourcing, in

    exchange for signed doctors' orders for DME.

                     (i)   On or about August 27, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $5,200 from E.P., through Florida Primary Sourcing, in

    exchange for signed doctors' orders for DME.

                     G)    On or about August 30, 2018, I.C. emailed an employee with Company B

    and E.P., stating, "We have someone who claims a brace was sent to her mother. She apparently

    did not expect to receive a brace and will dis-guard [sic] the brace if someone does not call her

    about it today .... Also I have a brace that appears to have been sent back to my

    office. . . . What should I do with this package?"

                     (k)   On September 20, 2018, I.C. emailed an employee with Company B,

    Individual 1, and E.P ., stating, "I just uploaded more EO B and checks to the Shared Dropbox."

                     (I)   On September 20, 2018, I.C. emailed Individual 1, an employee with

    Company B, and E.P ., stating, "I have a patient that claims he did not expect the brace he

    received. . . . Who [sic] someone please call this patient to see what happened?"

                     (m)   On or about September 25, 2018, I.C. emailed an employee with Company

    B, Individual 1, and E.P., stating that a beneficiary who had received a DME orthotic contacted

    TN Premier Care to complain that "he did not order a back support brace. His comment was

    'this is a fraud."'

                     (n)   On September 26, 2018, I.C. emailed Individual 1, an employee with

    Company B, and E.P., stating, "We received a call from a patient claiming not having ordered

    braces (BACK & SHOULDER)."




                                                    11

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 11 of 15 PageID #: 11
                   (o)    On October 3, 2018, E.P. emailed Individual 1 and an employee with

    Company B to inform them that all of TN Premier Care's signed doctors' orders for DME "are

    coming through my sources, so it would be easy for me track."

                   (p)    On October 4, 2018, LC. emailed Individual 1, an employee with

    Company B, and E.P., informing them that three Medicare beneficiaries had contacted TN

    Premier Care complaining that they had received DME orthotics that they did not order.

                   (q)    On or about October 16, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $72,000 from E.P., through Florida Primary Sourcing, in

    exchange for signed doctors' orders for DME.

                  (r)     On October 18, 2018, J.C. emailed Individual 1, E.P ., and an employee of

    Company B, stating, "Attached are correspondence from payors regarding pay backs and audits.

    Please review. This information is also in the Dropbox folder." The subject line of the email

    stated, "CMS Audits / Pay backs."

                  (s)     On October 25, 2018, J.C. emailed Individual 1, an employee with

    Company B, and E.P., informing them that TN Premier Care had received returns ofDME

    orthotics from two Medicare beneficiaries who had refused to accept delivery of the DME.

                  (t)     On or about October 29, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $82,000 from E.P., through Florida Primary Sourcing, in

    exchange for signed doctors' orders for DME.

                  (u)     On October 31, 2018, J.C. emailed Individual 1, an employee with

    Company B, and E.P ., informing them that two Medicare beneficiaries contacted TN Premier

    Care, one of whom stated that "he did not want the brace to begin with," and the other who

    returned the DME orthotic to TN Premier Care.




                                                    12

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 12 of 15 PageID #: 12
                   (v)    On or about November 5, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $27,000 from E.P., through Florida Primary Sour~ing, in

    exchange for signed doctors' orders for DME.

                   (w)    On November 6, 2018, I.C. emailed Individual 1, an employee with

    Company B, and E.P ., informing them that two Medicare beneficiaries contacted TN Premier

    Care, one of whom had "receive[d] a back brace yesterday and another back brace today. She

    does not want either one and wishes to return them." The other beneficiary stated that she

    wanted to return the brace.

                   (x)    On or about November 13, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $102,000 from E.P ., through Florida Primary Sourcing, in

    exchange for signed doctors' orders for DME.

                   (y)    On or about November 28, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $52,000 from E.P., through Florida Primary Sourcing, in

    exchange for signed doctors' orders for DME.

                   (z)    On or about December 3, 2018, I.C., through TN Premier Care, transferred

    $25,000 to E.P. and Florida Primary Sourcing, in exchange for signed doctors' orders for DME.

                   (aa)   On or about December 10, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $55,270 from E.P., through Florida Primary Sourcing, in

   exchange for signed doctors' orders for DME.

                   (bb)   On December 10, 2018, LC. emailed Individual 1, an employee with

    Company B, and E.P., stating, "I have several returned items," and indicating that three Medicare

    beneficiaries had returned DME orthotics to TN Premier Care.




                                                   13

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 13 of 15 PageID #: 13
                   (cc)   On or about December 11, 2018, LC., through TN Premier Care,

    transferred $15,000 to E.P. and Florida Primary Sourcing, in exchange for signed doctors' orders

    forDME.

                   (dd)   On or about December 14, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $67,125 from E.P., through Florida Primary Sourcing, in

    exchange for signed doctors' orders for DME.

                   (ee)   On or about December 26, 2018, VINCENT HARRIS, through Smart

    Support Professionals, received $67,000 from E.P., through Florida Primary Sourcing, in

   exchange for signed doctors' orders for DME.

                  (ff)    On or about December 26, 2018, I.C., through TN Premier Care,

   transferred $15,000 to E.P., through Florida Primary Sourcing, in exchange for signed doctors'

   orders for DME.

                  (gg)    On or about January 4, 2019, VINCENT HARRIS, through Smart Support

   Professionals, received $45,000 from E.P., through Florida Primary Sourcing, in exchange for

   signed doctors' orders for DME.

                  (hh)    In or about April 19, 2019, E.P., through Florida Primary Sourcing,

   electronically signed a Consulting Agreement that required Florida Primary Sourcing to provide

   consulting and advisory services to TN Premier Care.

                  (ii)    On or about April 11, 2019, VINCENT HARRIS, through Smart Support

   Professionals, received $4,235 from E.P., through Florida Primary Sourcing, in exchange for

   signed doctors' orders for DME.

                  (jj)    On or about May 15, 2019, I.C., through TN Premier Care, transferred

   $34,000 to E.P., through Florida Primary Sourcing, in exchange for signed doctors' orders for

   DME.

                                                   14

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 14 of 15 PageID #: 14
               All in violation of 18 U.S.C. § 371.



                                        J. Douglas Overbey
                                        United States Attorney

                                        By:
                                                William A. Roach, Jr.
                                                Assistant United States Atto




                                               15

Case 3:20-cr-00052-TAV-DCP Document 1 Filed 06/26/20 Page 15 of 15 PageID #: 15
